Gilchrist, C. J.
By chapter 43, section 2 of the Compiled Laws, the selectmen may give notice of the time and place they will receive an account of the polls and estate, by advertisement, &c.
Bnt they are not bound to adopt this course. By section 3 they may make personal application to the inhabitants for such an account.
It is said that no application for an account was made to the plaintiff.
The case states that one of the selectmen asked her if she had any money, to which she answered that she had only about $100. He asked her if she would make a statement on oath, and she refused, saying that they ought not to pay any more taxes; they had paid enough.
Now no particular form need be followed in calling for an account. If it be that in substance, if what is said admits of no misapprehension, it Will be enough; and here there could be no doubt.
The law requires that the selectmen shall take an invoice in the month of April. But if they omit to do so, are no taxes to be collected? The towns surely cannot relieve themselves of the burden of contributing to the public expenses, by showing that their officers neglected to do their-duty. But there is no presumption against them, or that-they omitted to do their duty in the month of April, and in. the absence of evidence, we have a right to say that the • application was seasonably made.
She refused, then, to give an account. ' In that event the-selectmen are to set down, by way of doomage, as much as they deem equitable, and that is conclusive, unless the party shows that he cannot exhibit a statement.
It is argued that the selectmen must set down in the invoice “ such property as they judged equitable.” But it must have been specific property as “ money, cattle, land, &c.”
It is enough to say that the statute does not require this.. *202“ As much as they judge equitable,” are the words of the law, and that has been the course here.
It is not necessary to inquire whether the plaintiff was taxable for the $10,000 due from Scammon, for the doomage was conclusive. What the facts were the selectmen do not seem to have known, and it would be very hard upon them to make them answerable in an action of trespass on account of a state of things unknown to them, and which the plaintiff knew, but did not see fit to communicate to them.

Judgment for the defendants.